DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 11/24/21.
Claims 1, 3, 9, 11, and 18 are amended; and
Claims 1-20 are currently pending.
Response to Arguments
Claim Objection
The previous objection to claim 3 has been withdrawn in view of the amendment filed on 11/24/21.
Claim Rejections
Applicant’s arguments with respect to claims 1-5, 7-14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Jewell (US Patent 5,729,566).
Regarding claim 1, Jewell discloses a vertical-cavity surface-emitting laser (VCSEL) (10, FIG. 1a, col. 5 lines 45-48), comprising: 
a lower mirror (16, FIG. 1a, col. 5 line 60); 
an upper mirror (28, FIG. 1a, col. 5 line 64) having an insulation region (peripheral regions of the VCSEL where 26 is disposed, FIG. 1a) including implanted ions (52, FIG. 1a, col. 11 lines 26-30) and an isolation region (an isolation region where channels 38 are disposed surrounded by the ions implanted region 52, FIG. 1a, col. 11 lines 65-67) surrounded by the insulation region; 
an active layer (20, FIG. 1a, col. 5 lines 60-61) interposed between the lower mirror and the upper mirror; 
an aperture (46, FIG. 1a, col. 9 lines 36-38) forming layer interposed between the upper mirror and the active layer, and including an oxidation layer (45, FIG. 1a, col. 9 lines 33-35) and a window layer (44, FIG. 1a, col. 9 lines 33-35) surrounded by the oxidation layer; 
a connector (interpreted to comprise electrodes 39 and electrically conducive materials disposed in the channels 38, FIG. 1a, col. 12 lines 28-32) disposed on the upper mirror (39 is disposed above the upper mirror 28, FIG. 1a); and 
a plurality of oxidation holes (the channels 38, FIG. 1a) disposed in the isolation region and passing through the upper mirror and the aperture forming layer (the channels 38 extend through the upper mirror 28, the active layer 20, and into the lower mirror 16, FIG. 1a), 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub 2004/0264541 A1) in view of Jewell.
Regarding claim 1, Wang discloses a vertical-cavity surface-emitting laser (VCSEL) (10, FIGS. 3-4, [0010]-[0011]), comprising: 
a lower mirror (13, FIG. 3, [0020]); 
an upper mirror (19, FIG. 3, [0020]) having an insulation region (an insulation region of the VCSEL containing 31, FIG. 3) including implanted ions (31, FIG. 3, [0021]) 
an active layer (17, FIG. 3, [0020]) interposed between the lower mirror and the upper mirror; 
an aperture forming layer (25, FIG. 3, [0020]) interposed between the upper mirror and the active layer, and including an oxidation layer (an oxidized portion of 25, FIG. 3) and a window layer (a non-oxidized portion of 25 defined by an aperture 27, FIG. 3, [0020]) surrounded by the oxidation layer; and 
a plurality of oxidation holes (47, FIGS. 3-4, [0025]) disposed in the isolation region and passing through the upper mirror and the aperture forming layer (47 passes through 19/25, FIG. 3).
Wang does not disclose a connector disposed on the upper mirror, wherein at least a portion of the connector is disposed in the oxidation holes.
Jewell disclose a connector (interpreted to comprise electrodes 39 and electrically conducive materials disposed in the channels 38, FIG. 1a, col. 12 lines 28-32) disposed on the upper mirror (39 is disposed above the upper mirror 28, FIG. 1a), wherein at least a portion of the connector is disposed in the oxidation holes (the connector as interpreted above disposed within the channels 38, FIG. 1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Wang with filling the plurality of oxidation holes with a connector disposed on the upper mirror so that at least a portion of the connector is disposed in the oxidation holes as taught by Jewell in order to obtain an improve electrical contact for the VCSEL by providing a 
Regarding claim 2, Wang discloses the insulation region extends from the upper mirror to a portion of the lower mirror (the ions implantation 31 extends to a portion of 13, FIG. 2).
Regarding claim 10, Wang discloses the oxidation holes have substantially a circular or a quadrangular shape (47 has a square shape which is quadrangular, FIG. 3).

Claims 3-5, 7, 8, 11-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Jewell as applied to claim 1 above, and further in view of Barve et al. (US Patent 9,742,153 B1) (07/05/20 IDS).
Regarding claim 3, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above and Wang further discloses an ohmic contact layer (37, FIG. 5, [0021]) disposed on the upper mirror, wherein the ohmic contact layer is circular (37 has a ring shape, FIG. 4) except the ohmic contact layer includes a circular portion and protrusions protruding outwardly from the of the circular portion. Barve discloses a VCSEL (550, FIGS. 5B) comprising an ohmic contact layer (154, FIG. 5B, col. 6 line 20) disposed on an upper mirror (168 as shown in FIG. 2A, col. 6 line 19), wherein the ohmic contact layer includes a circular portion (a partial ring portion of 154, FIG. 5B) and protrusions (extended portions of 154 outwardly protruding from the partial ring portion, FIG. 5B) protruding outwardly from the circular portion (col. 8 lines 62-67). It would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claim 4, Wang, as modified, discloses the circular portion has a partially incised ring-shape (154 has a partially incised ring-shape, FIG. 5B of Barve).
Regarding claim 5, Wang, as modified, discloses the oxidation holes are disposed between the protrusions (the oxidation holes 162 are disposed between the extended portions of 154, FIG. 5B of Barve).
Regarding claim 7, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except a surface protection layer covering the ohmic contact layer and the upper mirror; and an upper insulation layer disposed on the surface protection layer and covering the oxidation holes, wherein the oxidation holes pass through the surface protection layer. Barve discloses the VCSEL comprising a surface protection layer (Dielectric passivation/mirror layer 164 as shown in FIG. 2B, col. 6 lines 64-66) covering the ohmic contact layer and the upper mirror; and an upper insulation layer (sub-layers of 164 as shown in FIG. 2B, col. 6 line 66 – col. 7 line 3) disposed on the surface protection layer and covering the oxidation holes (FIG. 2B), wherein the oxidation holes pass through the surface protection layer (FIG. 2B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with the surface 
Regarding claim 8, Wang, as modified, discloses a plurality of via holes (156, FIG. 2B) passing through the upper insulation layer and the surface protection layer and exposing the ohmic contact layer, wherein the via holes are disposed to correspond to the protrusions (FIG. 5B).
Regarding claim 11, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except an emitter array including a plurality of emitters disposed in the isolation region; and each oxidation hole being disposed to correspond to each emitter of the emitter array. Barve discloses an emitter array (300, FIG. 3) including a plurality of emitters (150, FIG. 3) disposed in the isolation region; and each oxidation hole (FIG. 3) being disposed to correspond to each emitter of the emitter array (col. 8 lines 7-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with an emitter array comprising a plurality of the VCSEL and each oxidation hole being disposed to correspond to each emitter of the emitter array as taught by Barve in order to obtain desired output power and brightness.
Regarding claim 12, Wang discloses the insulation region extends from the upper mirror to a portion of the lower mirror (the ions implantation 31 extends to a portion of 13, FIG. 2).
Regarding claims 13, 14, 16, and 17, same rejections as applied to claims 3, 4, 7, and 8 are maintained.
Regarding claim 20, Wang discloses the oxidation holes have substantially a circular or a quadrangular shape (47 has a square shape which is quadrangular, FIG. 3).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Jewell, and Barve et al. as applied to claims 8 and 17 above, and further in view of Johnson et al. (US PG Pub 2004/0101009 A1).
Regarding claims 9 and 18, the combination has disclosed the VCSEL outlined in the rejections to claims 8 and 17 above and Barve further discloses a bondpad (col. 7 lines 15-21) disposed in the insulation region for conducting electrical current to the ohmic contact layer through the via holes except the connector extends from the pad and electrically connects the pad and the ohmic contact layer. Johnson discloses a VCSEL (FIG. 1) comprising an ohmic contact layer (16, FIG. 3b, [0017]), a pad (29, FIG. 3b, [0018]), and a connector (39, FIG. 3b, [0019]) disposed on an upper insulation layer (17, FIG. 3b, [0017]), wherein the connector extends from the pad and electrically connects the pad and the ohmic contact layer (FIG. 3b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with the pad and connector as taught by Johnson in order to obtain desired electrical efficiency by minimizing parasitic capacitance of the VCSEL.
Allowable Subject Matter
Claims 6, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Patent 9,929,536 B1) and Choquette et al. (US PG Pub 2004/0091010 A1) disclose a VCSEL having ions implanted regions surrounding a plurality of oxidation holes extending into an active region (see FIG. 1 of both Lin and Choquette).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828